—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered May 7, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
We affirmed the judgment by memorandum and order entered January 12, 1995 (211 AD2d 922). Subsequently we were advised that County Court had vacated the judgment by decision and order dated September 21, 1994. Accordingly, the memorandum and order entered January 12, 1995 is vacated and defendant’s appeal is dismissed, as moot.
Mikoll, J. P., Mercure, White, Casey and Yesawich Jr., JJ., concur. Ordered that the memorandum and order entered January 12, 1995 is vacated. Ordered that the appeal is dismissed, as moot.